      Exhibit 10.1        

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF

1

PAGES

4

2. AMENDMENT/MODIFICATION NO.

P00021

3. EFFECTIVE DATE

See Block 16C

4. REQUISITION/PURCHASE REQ. NO.

OS260888

5. PROJECT NO. (if applicable)

ASPR-20-02608

6. ISSUED BYCODE

HHS/OS/ASPR/BARDA

7. ADMINISTERED BY (if other than item 6) 

CODE 

ASPR-BARDA02

HHS/OS/ASPR/BARDA

330 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

ASPR-BARDA

330 Independence Ave, SW, Rm G640

Washington DC 20201

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

 

SIGA TECHNOLOGIES, INC. 1385150

SIGA TECHNOLOGIES, INC. 35 E 6

35 E 62ND ST

NEW YORK NY 100658014

 

 

 

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

         

9B. DATED (SEE ITEM 11)

 

 

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201100023C

   

10B. DATED (SEE ITEM 13)

06/01/2011

CODE1385150

FACILITY CODE

   

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers☐ is extended. ☐ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended , by one of the following methods:
(a) By completing Items 8 and 15, and returning __________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted ; or (c) By separate letter or electronic communication which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted ,
such change may be made by letter or electronic communication, provided each
letter or electronic communication makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (if required)

See Schedule

Net Increase:

$1,783.62

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A.THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

     

B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

X

C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

52.243-2 Changes — Cost Reimbursement, Alternate V

 

D. OTHER (Specify type of modification and authority)

E. IMPORTANT: Contractor☐ is not☒ is required to sign this document and return
__________1____ copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number: 13-3864870

DUNS Number: 932651516

Modification 21 accomplishes the following:

 

1) No-cost time extension of the following CLINS required for on-going
activities include product stability, manufacturing and process development,
clinical and regulatory studies:

 

CLIN 0003 = PH IV Opt 2 02/08/2017 to 12/30/2020 extended to 2/8/2024

CLIN 0004 = PH IV Opt 3 02/08/2017 to 12/30/2020 extended to 2/8/2024

CLIN 0005 = PH IV Opt 4 02/08/2017 to 12/30/2020 extended to 2/8/2024

CLIN 0007 = PH IV Opt 6 02/08/2017 to 12/30/2020 extended to 2/8/2024

Continued ...

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

Dennis E. Hruby, CSO

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

JOHN K. WARNER

15B. CONTRACTOR/OFFEROR

 

/s/ Dennis E. Hruby
(Signature of person authorized to sign)

15C. DATE SIGNED

 

02 Jul 2020

16B. UNITED STATES OF AMERICA

 

/s/ John K. Warner -S
(Signature of Contracting Officer)

16C. DATE SIGNED

 

07/02/2020

 

Previous edition unusable

    STANDARD FORM 30 (REV. 11/2016)       Prescribed by GSA FAR (48 CFR) 53.243
       

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100023C/P00021

PAGE

2

OF

4

NAME OF OFFEROR OR CONTRACTOR

SIGA TECHNOLOGIES, INC. 1385150

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

2) Provides $1,783.62 in supplemental funding for balance of funds needed for
conclusion of product manufacturing process method development under CLIN 0006.
Permits remittance of invoice 111-23C.

                     

3) Revises Article G.1-A changing the Contracting Officer from George J. Keane,
Jr. to John K. Warner

                     

4) Revises Subsection G.1 changing the Project Officer / Contracting Officer’s
Representative from David Simon, Ph.D. to Annie Xi Lu, Ph.D.

                     

See supplemental pages for additional information. All other terms and
conditions of contract HHSO100201100023C remain unchanged.

                     

Discount Terms: PSC NET 30P
Period of Performance: 05/15/2011 to 02/08/2024

                     

Change Item 7 to read as follows (amount shown is the obligated amount):

                   

7

ASPR-17-00856 Exercise of CLINS 3 4 5 7 8

     

0.00

             

Accounting Info:
2017.1992017.25103 Appr. Yr.: 2017 CAN: 1992017 Object Class: 25103
Funded: $0.00

                     

Accounting Info:
2019.1992019.25106 Appr. Yr.: 2019 CAN: 1992019 Object Class: 25106
Funded: $0.00

                     

Accounting Info:
2019.1992018.25106 Appr. Yr.: 2019 CAN: 1992018 Object Class: 25106
Funded: $0.00

                     

No-Cost Time Extensions of PoPs for CLIN 3, 4, 5, and 7 required for on-going
activities include product stability, manufacturing and process development,
clinical and regulatory studies.

                     

CLIN 0003 = PH IV Opt 2 02/08/2017 thru 12/30/2020 extended to 2/8/2024
CLIN 0004 = PH IV Opt 3 02/08/2017 thru 12/30/2020 extended to 2/8/2024
CLIN 0005 = PH IV Opt 4 02/08/2017 thru 12/30/2020 extended to 2/8/2024
CLIN 0007 = PH IV Opt 6 02/08/2017 thru 12/30/2020 extended to 2/8/2024

                     

Add Item 8 as follows:

                   

8

ASPR-20-02608 -- add funds to CLIN 0006 for final costs related to product
manufacturing process method development under contract HHSO100201100023C
Continued …

 

 

 

 

 

 

 

     

1,783.62

NSN 7540-01-152-8067     OPTIONAL FORM 336 (4-86)       Sponsored by GSA      
 FAR (48 CFR) 53.110

 

--------------------------------------------------------------------------------

 

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100023C/P00021

PAGE

3

OF

4

NAME OF OFFEROR OR CONTRACTOR

SIGA TECHNOLOGIES, INC. 1385150

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

Obligated Amount: $1,783.62

                     

Accounting Info:
2020.1992020.25106 Appr. Yr.: 2020 CAN: 1992020 Object Class: 25106
Funded: $1,783.62

                     

balance of funds needed to conclude Scale-up, Process Validation and DP
Stability performed under CLIN 0006 and to remit associated G&A / fee applicable
to final billing for CLIN 0006 work per invoice No.111-2
-
PSC: AN13 NAICS: 541711 COR is Annie Lu, Ph.D. (202) 604-5814, Xi.Lu@hhs.gov

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

        NSN 7540-01-152-8067     OPTIONAL FORM 336 (4-86)         Sponsored by
GSA         FAR (48 CFR) 53.110

 

 

 

Contract No. HHSO100201100023C

SIGA Technologies, Inc.

Modification No21: P00021

SPECIAL PROVISIONS

Page 4 of 4

 

Beginning with the effective date of this modification, the Government and the
Contractor mutually agree as follows:

 

ARTICLE G.1PROJECT OFFICER — is revised as follows:

 

The following Contracting Officer Representative (COR) will represent the USG
for the purpose of this contract:

 

Annie Xi Lu
Project Officer, Antivirals & Antitoxins
DHHS/OS/ASPR/BARDA
200 C Street, SW
Washington, DC 20515
C: (202) 604-5814
xi.lu@hhs.gov

 

ARTICLE G.1-A CONTRACTING OFFICER — is revised as follows:

 

The following Contracting Officer (CO) will represent the USG for the purpose of
this contract:

 

John K. Warner
Contracting Officer
DHHS/OS/ASPR/BARDA
200 C Street, SW
Washington, DC 20515
(202) 805-4185
john.warner@hhs.gov

 

(End of Section)

 

 

 

End of Modification P00021

 

All other terms and conditions of the contract remain in full force and effect.

 

 

 